Case 1:20-cv-01818-TWP-TAB Document 12 Filed 11/10/20 Page 1 of 4 PageID #: 88




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DAVID STEWART,                                         )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 1:20-cv-01818-TWP-TAB
                                                       )
WEXFORD,                                               )
GEO GROUP,                                             )
DOCTOR,                                                )
                                                       )
                              Defendants.              )


                     Entry Dismissing Complaint for Lack of Jurisdiction
                            and Directing Plaintiff to Show Cause

       Plaintiff David Stewart, an inmate at New Castle Correctional Facility, has sued Wexford,

GEO Group and an Unknown Doctor. Mr. Stewart explains that he is "seeking relief for violations

of the … Indiana Deceptive Consumer Sales Act and other applicable Indiana laws," dkt. 1 at 3

(Count 1), including negligence. Id. at 5 (Count 2).

                                            I. Jurisdiction

       "[C]ourts . . . have an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party." Arbaugh v. Y&H Corp.,

546 U.S. 500, 514 (2006). "When a federal court concludes that it lacks subject-matter jurisdiction,

the court must dismiss the complaint in its entirety." Id. The Supreme Court has explained:

               The basic statutory grants of federal-court subject-matter jurisdiction are
       contained in 28 U.S.C. §§ 1331 and 1332. Section 1331 provides for "[f]ederal-
       question" jurisdiction, § 1332 for "[d]iversity of citizenship" jurisdiction. A
       plaintiff properly invokes § 1331 jurisdiction when she pleads a colorable claim
       "arising under" the Constitution or laws of the United States. See Bell v. Hood, 327
       U.S. 678, 681–685, 66 S.Ct. 773, 90 L.Ed. 939 (1946). She invokes § 1332
       jurisdiction when she presents a claim between parties of diverse citizenship that
       exceeds the required jurisdictional amount, currently $75,000. See § 1332(a).

                                                  1
Case 1:20-cv-01818-TWP-TAB Document 12 Filed 11/10/20 Page 2 of 4 PageID #: 89




Id. at 513 (internal footnote omitted). Further, the Court of Appeals has repeatedly held that "the

party invoking federal jurisdiction bears the burden of demonstrating its existence." See Hart v.

FedEx Ground Pkg. Sys. Inc., 457 F.3d 675, 679 (7th Cir. 2006).

       Here, there is no allegation of conduct which could support the existence of federal

question jurisdiction. See Williams v. Aztar Ind. Gaming Corp., 351 F.3d 294, 298 (7th Cir. 2003)

(explaining federal courts may exercise federal-question jurisdiction when a plaintiff's right to

relief is created by or depends on a federal statute or constitutional provision). To state a claim for

relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she was deprived of a right secured

by the Constitution or the laws of the United States, and that this deprivation occurred at the hands

of a person or persons acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009)). The complaint does reference § 1983, but no violation of a federally guaranteed

right has been alleged, instead the complaint specifically focuses on state law claims.

       Similarly, there is no allegation of diversity of citizenship. See Denlinger v. Brennan, 87

F.3d 214, 217 (7th Cir. 1996) (holding that failure to include allegations of citizenship requires

dismissal of complaint based on diversity jurisdiction).

                  II. Dismissal of Complaint and Opportunity to Show Cause

       When it is determined that a court lacks jurisdiction, its only course of action is to announce

that fact and dismiss the case. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94

(1998) ("'Jurisdiction is power to declare the law, and when it ceases to exist, the only function

remaining to the court is that of announcing the fact and dismissing the cause.'") (quoting Ex parte

McCardle, 7 Wall, 506, 514, 19 L.Ed. 264 (1868)). That is the case here. The complaint fails to




                                                  2
Case 1:20-cv-01818-TWP-TAB Document 12 Filed 11/10/20 Page 3 of 4 PageID #: 90




contain a legally viable claim over which this Court could exercise subject matter jurisdiction and

the complaint is therefore dismissed for lack of jurisdiction.

          The dismissal of the complaint shall not result in the dismissal of this action. Instead, the

plaintiff shall have through December 10, 2020, to file an amended complaint. See Tate v. SCR

Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015) ("We've often said that before dismissing a case

under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge should give the litigant, especially a pro se litigant, an

opportunity to amend his complaint.").

          The amended complaint must (a) contain a short and plain statement of the claim showing

that the plaintiff is entitled to relief, which is sufficient to provide the defendant with fair notice of

the claim and its basis; (b) include a demand for the relief sought; and (c) identify what injury he

claims to have suffered and what persons are responsible for each such injury. If a claim based on

federal law is alleged, the amended complaint must contain enough information for the Court to

identify that claim.

          Any amended complaint should have the proper case number, 1:20-cv-1818-TWP-TAB

and the words "Amended Complaint" on the first page. The amended complaint will completely

replace the original. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes,

once an amended complaint is filed, the original complaint drops out of the picture."). Therefore,

it must set out every defendant, claim, and factual allegation the plaintiff wishes to pursue in this

action.

          If the plaintiff files an amended complaint, it will be screened pursuant to 28 U.S.C.

§ 1915A(b). If no amended complaint is filed, this action will be dismissed without further notice

or opportunity to show cause for lack of jurisdiction.




                                                    3
Case 1:20-cv-01818-TWP-TAB Document 12 Filed 11/10/20 Page 4 of 4 PageID #: 91




       Nothing in this Entry prohibits the plaintiff from pursuing his state law claims in state court.

       IT IS SO ORDERED.



Date: 11/10/2020



Distribution:

DAVID STEWART
260270
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                                  4
